DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-9, 11 15-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Czuba et al. US Patent 10,223,637 (hereinafter Czuba).

Regarding claim 1, Czuba teaches a computer-implemented method comprising: 
generating, by a processor (Processor 208 and programmable computer [Col. 11, Line 67-Col. 12, Line 27]), a user interface (search results page 100 of Figure 1 on the User Device's display, user interface is also referred to as UI or GUI if graphical) based on a knowledge database (Knowledge base 262) comprising a plurality of entities [Czuba, Col. 6, Lines 55-60 (the Knowledge base 262 comprises a plurality of entities)], wherein the user interface comprises a plurality of user interface elements (the UI, displayed in Figure 1, Search Results page 100 comprises a plurality of user interface elements 130, 132, 133 and 134) [Col. 4, Lines 22-41], each user interface element  of the plurality of user interface elements corresponding to one or more of the plurality of entities of the knowledge database (the elements 132-134 of the knowledge panel in the UI correspond to entries, shown as items of information, maintained in the knowledge base) [Col. 4, Lines 37-45]; 
receiving a user interaction corresponding to the user interface (the User performs interactions corresponding to the UI to submit an update/changes)[Col. 4, Lines 37-58]; and 
updating the knowledge database based on the received user interaction (the Knowledge base is updated based on received User interactions) [Col. 4, Lines 37-60], wherein updating the knowledge database based on the received user interaction comprises: 
determining a user interface element associated with the received user interaction (the User Interface element is determined based on the selection [Col. 4, Lines 28-32 and Lines 45-52]); 
mapping the determined user interface element to a first entity of the plurality of entities of the knowledge database (the search results page 100 includes a knowledge panel corresponding to entities of the knowledge base which have corresponding items that are able to be selected by the User during the interaction via the UI and updated using User provided information [Col. 4, Lines 32-60]); and 
performing a weight update corresponding to the first entity (submitted information corresponds to information in the knowledge panel which is mapped to the system can then evaluate the submitted information based on one or more criteria, e.g., the user's reliability or data submitted by other users. If the system determines that the update is likely to be accurate, the system can update the knowledge base with the submitted information [Col. 4, Lines 53-62 and also See Col. 9, Lines 51-60].)

Regarding claim 8, Czuba teaches a system comprising: 
a memory having computer readable instructions [Col. 12, Lines 8-37]; and 
one or more processors (Processor 208 and programmable computer [Col. 11, Line 67-Col. 12, Line 27]) for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: 
generating a user interface (search results page 100 of Figure 1 on the User Device's display, user interface is also referred to as UI or GUI if graphical) based on a knowledge database (Knowledge base 262) comprising a plurality of entities [Czuba, Col. 6, Lines 55-60 (the Knowledge base 262 comprises a plurality of entities)], wherein the user interface comprises a plurality of user interface elements (the UI, displayed in Figure 1, Search Results page 100 comprises a plurality of user interface elements 130, 132, 133 and 134) [Col. 4, Lines 22-41], each user interface element of the plurality of user interface elements corresponding to one or more of the plurality of entities of the knowledge database (the elements 132-134 of the knowledge panel in the UI correspond to entries, shown as items of information, maintained in the knowledge base) [Col. 4, Lines 37-45]; 
receiving a user interaction corresponding to the user interface (the User performs interactions corresponding to the UI to submit an update/changes)[Col. 4, Lines 37-58]; and 
updating the knowledge database based on the received user interaction (the Knowledge base is updated based on received User interactions) [Col. 4, Lines 37-60], wherein updating the knowledge database based on the received user interaction comprises: 
determining a user interface element associated with the received user interaction (the User Interface element is determined based on the selection [Col. 4, Lines 28-32 and Lines 45-52]); 
mapping the determined user interface element to a first entity of the plurality of entities of the knowledge database (the search results page 100 includes a knowledge panel corresponding to entities of the knowledge base which have corresponding items that are able to be selected by the User during the interaction via the UI and updated using User provided information [Col. 4, Lines 32-60]); and 
performing a weight update corresponding to the first entity (submitted information corresponds to information in the knowledge panel which is mapped to the system can then evaluate the submitted information based on one or more criteria, e.g., the user's reliability or data submitted by other users. If the system determines that the update is likely to be accurate, the system can update the knowledge base with the submitted information [Col. 4, Lines 53-62 and also See Col. 9, Lines 51-60].)

Regarding claim 15, Czuba in view of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (Processor 208 and programmable computer [Col. 11, Line 67-Col. 12, Line 27]) to cause the processor to perform operations comprising: 
generating a user interface (search results page 100 of Figure 1 on the User Device's display, user interface is also referred to as UI or GUI if graphical) based on a knowledge database (Knowledge base 262) comprising a plurality of entities [Czuba, Col. 6, Lines 55-60 (the Knowledge base 262 comprises a plurality of entities)], wherein the user interface comprises a plurality of user interface elements (the UI, displayed in Figure 1, Search Results page 100 comprises a plurality of user interface elements 130, 132, 133 and 134) [Col. 4, Lines 22-41], each user interface element of the plurality of user interface elements corresponding to one or more of the plurality of entities of the knowledge database (the elements 132-134 of the knowledge panel in the UI correspond to entries, shown as items of information, maintained in the knowledge base) [Col. 4, Lines 37-45]; 
receiving a user interaction corresponding to the user interface (the User performs interactions corresponding to the UI to submit an update/changes)[Col. 4, Lines 37-58]; and 
updating the knowledge database based on the received user interaction (the Knowledge base is updated based on received User interactions) [Col. 4, Lines 37-60], wherein updating the knowledge database based on the received user interaction comprises: 
determining a user interface element associated with the received user interaction (the User Interface element is determined based on the selection [Col. 4, Lines 28-32 and Lines 45-52]); mapping the determined user interface element to a first entity of the plurality of entities of the knowledge database (the search results page 100 includes a knowledge panel corresponding to entities of the knowledge base which have corresponding items that are able to be selected by the User during the interaction via the UI and updated using User provided information [Col. 4, Lines 32-60]); and 
performing a weight update corresponding to the first entity (submitted information corresponds to information in the knowledge panel which is mapped to the system can then evaluate the submitted information based on one or more criteria, e.g., the user's reliability or data submitted by other users. If the system determines that the update is likely to be accurate, the system can update the knowledge base with the submitted information [Col. 4, Lines 53-62 and also See Col. 9, Lines 51-60].)

Regarding claims 2, 9 and 16, Czuba teaches the computer-implemented method of claim 1, the system of claim 8 and the computer program product of claim 15 respectively, further comprising: determining a user profile associated with the user interaction; and normalizing metrics of the user interaction based on the user profile (the user profile may be determined and associated with the user's submission for updates as input. Metrics are normalized by considering assigned weights applied to the user/user submission, the likelihood of reliability of the user's submission based on the user profile and comparison of a threshold satisfaction based on the cumulative likelihood of the submissions [Col. 9, Lines 15-60]).

Regarding claims 4, 11 and 18, Czuba teaches the computer-implemented method of claim 1, the system of claim 8 and the computer program product of claim 15 respectively, wherein the weight update (the system can weight responses) corresponding to the first entity (the entry in the Knowledge base that has been provided to the user and subject to a possible update) is performed based on a knowledge database update function (as mentioned earlier this is a procedure knowledge base update for an entry) that is defined by an administrator of the knowledge database[Col. 9,Lines 28-67 (this section describes the knowledge base update function that may be defined by the administrator) [Col. 7, Lines 32-51]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Czuba as applied to claims 1, 8 and 15 above, and further in view of Feinson et al. US 2019/0236464 (hereinafter Feinson).
Regarding claims 3, 10 and 17, while Czuba teaches the computer-implemented method of claim 1, the system of claim 8 and the computer program product of claim 15, wherein updates may be received from the user to update the entities in the Knowledge base [Czuba, Col. 4, Lines 53-62 and also See Col. 9, Lines 51-60], but it does not teach wherein increasing or decreasing a weight of the first entity based on a type of the user interaction.
However wherein the weight update corresponding to the first entity comprises increasing or decreasing a weight of the first entity based on a type of the user interaction (adjusting one more growth (increase) or decay (decrease) factors of affective values (weight updates) corresponding to the affective attributes of an AI entity input into the knowledge database (comprising the first entity) based on input natural language or in interlocuter (a type of user interaction) [Feinson, ¶112 and ¶175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Czuba, indicating the ability to receive updates from the user for the entities of the knowledge base, with the teachings of Feinson, indicating that the updates for the entities comprises increasing or decreasing a weight of the entities based on the type of user interaction. The resulting benefit would have been the ability to provide multiple methods for receiving updates via different forms of user interaction and allowing for different forms of varying weights based on the types.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Czuba as applied to claims 4, 11 and 18 above, and further in view of Creed et al US 2021/0081717 (hereinafter Creed).
Regarding claims 5, 12 and 19, Czuba teaches the computer-implemented method of claim 4, the system of claim 11 and the computer program product of claim 18, wherein the updates are made to the first entity of the knowledge base [Czuba, Col. 4, Lines 53-62 and also See Col. 9, Lines 51-60], but does not teach further comprising propagating the weight update corresponding to the first entity to a second entity in the knowledge database based on the knowledge database update function.
However, Creed teaches propagating the weight update corresponding to the first entity to a second entity in the knowledge database based on the knowledge database update function [Creed, ¶82 (updated weights may be applied to linked entity-entity relationships based on the update function)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Czuba, indicating the ability to receive updates from the user for the entities of the knowledge base, with the teachings of Creed, indicating that the updates for the entities may be propagated to a second entity in the Knowledge database. The resulting benefit would have been the ability to provide a means for linking related entities and relatively impacting the entities based on their relationships.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Czuba as applied to claims 1, 8 and 15 above, and further in view of Tian et al. US 2020/0394185 (hereinafter Tian).
Regarding claims 6, 13 and 20, Czuba teaches the computer-implemented method of claim 1, the system of claim 8 and the computer program product of claim 15, wherein a plurality of entities correspond to a weight (submitted information corresponds to information in the knowledge panel which is mapped to The system can then evaluate the submitted information based on one or more criteria, e.g., the user's reliability or data submitted by other users. If the system determines that the update is likely to be accurate, the system can update the knowledge base with the submitted information, wherein the reliability is akin to a weight [Col. 4, Lines 53-62 and also See Col. 9, Lines 51-60].), but it does not teach identifying a third entity of the plurality of entities that corresponds to a weight that is lower than a deprecation threshold; and 
removing the third entity from the knowledge database.
However, Tian teaches identifying a third entity of the plurality of entities that corresponds to a weight that is lower than a deprecation threshold; and removing the third entity from the knowledge database. (The process may identify a third entity being and of the recited triples having lower correlation not satisfying the threshold- interpreted as weights lower than the deprecation threshold; and remove those recited triples as noise from the knowledge database [Tian, ¶114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Czuba, indicating the ability to receive updates from the user for the entities of the knowledge base wherein the updates for the entities of the knowledge base are weighted based on user reliability, with the teachings of Tian, indicating that the lower weighted entities that are lower than a deprecation threshold are removed. The resulting benefit would have been the ability to isolate unimportant entities from consideration and further utilization of system resources.

Regarding claims 7 and 14, the combination of Czuba, in view Tian the computer-implemented method of claim 6 and the system of claim 13 (as shown above), Czuba teaches wherein the entities within the knowledge base may be output into a display as a user interface [Czuba, Figure 1, 100 and 130], but it does not teach wherein the output entities from the knowledge base are based on being without the third entity.
However, Tian teaches wherein the output entities from the knowledge base are based on being without the third entity [Tian, ¶114].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Czuba, indicating the ability to receive updates from the user for the entities of the knowledge base wherein the updates for the entities of the knowledge base are weighted based on user reliability, with the teachings of Tian, indicating that the lower weighted entities that are lower than a deprecation threshold are removed and the resulting updated entities are output for user interface display from the knowledge database. The resulting benefit would have been the ability to isolate unimportant entities from consideration and further utilization of system resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/Primary Examiner, Art Unit 2467